SUMMARY ORDER
In December 2000 and January 2001, plaintiff pro se John L. Jorgensen filed a complaint and an amended complaint alleging, inter alia, that his copyrighted song Long Lost Lover had been infringed upon by My Heart Will Go On, the Academy Award-winning theme song for the 1997 blockbuster movie Titanic. In a decision dated September 24, 2002, the United States District Court for the Southern District of New York (John F. Keenan, Judge) granted summary judgment as to all defendants and dismissed plaintiffs copyright infringement claims in their entirety. Jorgensen v. Epic/Sony Records, No. 00 Civ. 9181, 2002 WL 31119377 (S.D.N.Y. Sept.24, 2002). On an appeal of that decision, we affirmed in part, vacated in part, and remanded for further proceedings, suggesting that “limited discovery” be conducted into whether the writers of My Heart Will Go On were “affiliat[ed] with Sony” during the relevant time period of 1995 to 1997. See Jorgensen v. Epic/Sony Records, 351 F.3d 46, 56 (2d Cir. 2003).
On remand, plaintiff was afforded the opportunity to engage in additional discovery, but declined to do so. Appellant’s Br. at 8. Defendants then submitted five new declarations on the issues raised by the remand and renewed their motion for summary judgment. In a thoughtful and comprehensive opinion, the District Court granted defendants’ motion for summary judgment and dismissed plaintiffs case. Jorgensen v. Epic/Sony Records, No. 00 Civ. 9181, 2004 WL 2914067 (S.D.N.Y. Dec.16, 2004). Plaintiff now appeals from that decision.
We have carefully considered all of plaintiffs arguments on appeal and have found each of them to be without merit. Accordingly, for substantially the reasons stated by the District Court, the judgment of the District Court is hereby AFFIRMED.